Per Curiam:
It is unquestioned law that subsequent ratification of the act of an agent is as effective to bind the principal as previous authority, provided the latter had knowledge of the action which he ratifies. In this case the master finds facts and circumstances sufficient to satisfy him that the appellant had knowledge, and having that knowledge, he ratified the action of his copartner in making the settlement, and participated in the enjoyment ■of the money received. The court confirmed the findings of the master.
A careful examination of the record discloses no error in the ■conclusion at which they arrived.
Decree affirmed and appeal dismissed, at the costs of the .appellant.